HAYS, Circuit Judge
(dissenting).
I would reverse and remand for further findings.
The majority holds that the accident resulted from the negligence of both the barge and the tug. I am not satisfied that the evidence supports a finding of negligence by either.
As to the barge, the trial court specifically found that it is only “conjecture” whether putting out the second anchor or taking on more ballast would have prevented the barge’s drifting (190 F.Supp. at 708). This is, in effect, a finding that the tug failed to prove that putting out the second anchor would have been effective. Accepting this finding, as I believe we must, since it has not been shown to be clearly erroneous, I cannot concur in the court’s conclusion that negligence of the barge contributed to the grounding.
While I would also accept as not clearly erroneous the finding that the tug could have prevented the drift if it had gone out to protect the barge (190 F.Supp. at 707), the opinion and findings below fail to establish to my satisfaction that the tug should have gone out to protect the barge, i. e., that it was negligent for the tug not to do so. That is, of course, a question of law on which the findings of the lower court are freely reviewable. See Romero v. Garcia & Diaz, 286 F.2d 347, 355 (2d Cir. 1961) and cases cited.
The captain of the tug could reasonably have expected that the barge would maintain a proper watch and that the crew could detect drift. It appears that the captain and mate of the barge were aware of the usual tests for anchor drag and that they actually used one or two of them before the time when the drag began. Moreover before leaving the barge the captain of the tug instructed the barge captain that “it would be advisable that he put the other anchor over if necessary.” The captain of the barge did not indicate in any way that he believed himself or his crew incapable of detecting drift, or of determining when it would be “advisable” to put out the second anchor.
In view of the instructions given by the captain of the tug, it is necessary, in order to establish that the tug should have gone out to protect the barge, to show that the tug captain did not have reasonable grounds for believing that his instructions would be followed and that the measures which he counselled would be effective.
One of the factors relevant to the latter inquiry is the safety of the anchorage. The issue of the negligence of the tug in *202anchoring the barge at the spot where it was anchored was the subject of conflicting evidence. The Court made no finding on the issue, apparently because it thought that the negligence of the tug was otherwise established.
Since I do not think that negligence on the part of the tug can be inferred from the facts found, I would reverse and remand for findings on the question whether the conduct of the tug captain was unreasonable in all the circumstances.